

115 HR 4490 IH: Safeguarding America's Future and Environment Act
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4490IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Mr. Cartwright (for himself, Mr. Pocan, Mr. Tonko, Ms. Barragán, Ms. Norton, Mr. Lowenthal, Mr. Connolly, Mr. McNerney, Mr. Huffman, Ms. Tsongas, Mr. Quigley, Mr. Veasey, Mr. Walz, Mr. Panetta, Mr. Khanna, Mr. Ellison, Mr. Polis, Ms. Lee, Ms. Slaughter, Mr. Evans, Mr. McGovern, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish an integrated national approach to respond to ongoing and expected effects of extreme
			 weather and climate change by protecting, managing, and conserving the
			 fish, wildlife, and plants of the United States, and to maximize
			 Government efficiency and reduce costs, in cooperation with State, local,
			 and Tribal Governments and other entities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safeguarding America's Future and Environment Act or the SAFE Act. 2.Findings, purposes, and policy (a)FindingsCongress finds that—
 (1)healthy, diverse, and productive communities of fish, wildlife, and plants provide significant benefits to the people and economy of the United States, including—
 (A)abundant clean water supplies; (B)flood and coastal storm protection;
 (C)clean air; (D)a source of food, fiber, medicines, and pollination of the crops and other plants of the United States;
 (E)outdoor recreation, which is a source of jobs and economic stimulus; (F)hunting and fishing opportunities and support for subsistence communities;
 (G)opportunities for scientific research and education; (H)world-class tourism destinations that support local economies; and
 (I)sequestration and storage of carbon to help mitigate changes to the global climate system; (2)the United States Geological Survey, National Oceanic and Atmospheric Administration, National Aeronautics and Space Administration, and other agencies within the United States Global Change Research Program have observed that the fish, wildlife, and plants of the United States are facing increasing risks from changing patterns of extreme weather and climate, including—
 (A)severe droughts and heatwaves; (B)severe storms and floods;
 (C)frequent and severe wildfires; (D)more frequent and severe outbreaks of forest pests and invasive species;
 (E)flooding and erosion of coastal areas due to rising sea levels; (F)melting glaciers and sea ice;
 (G)thawing permafrost; (H)shifting distributions of fish, wildlife, and plant populations;
 (I)disruptive shifts in the timing of fish, wildlife, and plant natural history cycles, such as blooming, breeding, and seasonal migrations;
 (J)increasing ocean temperatures and acidification; (K)altered patterns of rain, snow, runoff, and streamflow; and
 (L)habitat loss, degradation, fragmentation, and movement; and (3)the Federal Government should provide leadership in preparing for and responding to the effects described in paragraph (2) to ensure that present and future generations continue to receive the benefits of the abundant and diverse fish, wildlife, and plant resources of the United States.
 (b)PurposesThe purpose of this Act is to establish an integrated national approach— (1)to respond to ongoing and expected effects of extreme weather and climate change by protecting, managing, and conserving the fish, wildlife, and plants of the United States; and
 (2)to maximize Government efficiency and reduce costs, in cooperation with State, local, and Tribal Governments and other entities.
 (c)National fish, wildlife, and plants climate change adaptation policyIt is the policy of the Federal Government, in cooperation with State and local governments, Indian Tribes, and other interested stakeholders to evaluate and reduce the increased risks and vulnerabilities associated with climate change and extreme weather events, and to use all practicable means to protect, manage, and conserve healthy, diverse, and productive fish, wildlife, and plant populations.
 3.DefinitionsIn this Act: (1)AdaptationThe term adaptation means—
 (A)the process of adjustment to actual or expected climate and the effects of climate change; and (B)with respect to fish, wildlife, and plants, protection, management, and conservation efforts designed to maintain or enhance the ability of fish, wildlife, and plants to withstand, adjust to, or recover from the effects of extreme weather and climate change (including, where applicable, ocean acidification, drought, flooding, and wildfire).
 (2)CenterThe term Center means the National Climate Change and Wildlife Science Center established under section 6(a)(1). (3)CommitteeThe term Committee means the Advisory Committee on Climate Change and Natural Resource Sciences established under section 6(b)(1).
 (4)Ecological processesThe term ecological processes means biological, chemical, or physical interaction between the biotic and abiotic components of an ecosystem, including—
 (A)decomposition; (B)disease epizootiology;
 (C)disturbance regimes, such as fire and flooding; (D)gene flow;
 (E)hydrological cycling; (F)larval dispersal and settlement;
 (G)nutrient cycling; (H)pollination;
 (I)predator-prey relationships; and (J)soil formation.
 (5)HabitatThe term habitat means the physical, chemical, and biological properties that fish, wildlife, or plants use for growth, reproduction, survival, food, water, or cover (whether on land, in water, or in an area or region).
 (6)Habitat connectivityThe term habitat connectivity means areas that facilitate terrestrial, marine, estuarine, and freshwater fish, wildlife, or plant movement that is necessary—
 (A)for migration, gene flow, or dispersal; or (B)to respond to the ongoing and expected effects of climate change (including, where applicable, ocean acidification, drought, flooding, and wildfire).
 (7)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)). (8)National StrategyThe term National Strategy means the National Fish, Wildlife, and Plants Climate Adaptation Strategy released March 26, 2013.
 (9)Resilience; resilientThe terms resilience and resilient mean the ability to anticipate, prepare for, and adapt to changing conditions and withstand, respond to, and recover rapidly from disruptions.
 (10)StateThe term State means— (A)a State of the United States;
 (B)the District of Columbia; (C)American Samoa;
 (D)Guam; (E)the Commonwealth of the Northern Mariana Islands;
 (F)the Commonwealth of Puerto Rico; and (G)the United States Virgin Islands.
 (11)Working groupThe term Working Group means the National Fish, Wildlife, and Plants Climate Adaptation Strategy Joint Implementation Working Group established under section 4(a).
			4.National fish, wildlife, and plants climate adaptation strategy joint implementation working group
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the President shall establish a National Fish, Wildlife, and Plants Climate Adaptation Strategy Joint Implementation Working Group composed of the heads of Federal and State agencies or departments with jurisdiction over fish, wildlife, and plant resources of the United States, and Tribal representatives, as follows:
 (1)The Administrator of the Environmental Protection Agency. (2)The Administrator of the Federal Emergency Management Agency.
 (3)The Administrator of the National Oceanic and Atmospheric Administration. (4)The Chair of the Council on Environmental Quality.
 (5)The Chief of Engineers. (6)The Chief of the Forest Service.
 (7)The Commissioner of Reclamation. (8)The Director of the Bureau of Indian Affairs.
 (9)The Director of the Bureau of Land Management. (10)The Director of the National Park Service.
 (11)The Director of the United States Fish and Wildlife Service. (12)The Director of the United States Geological Survey.
 (13)The Secretary of Agriculture. (14)The Secretary of Defense.
 (15)State representatives from each regional association of State fish and wildlife agencies. (16)Not less than 2 Tribal representatives.
 (b)DutiesThe Working Group shall serve as a forum for interagency consultation on, and the coordination of, the development and implementation of the National Strategy.
 (c)Co-ChairsThere shall be 4 co-chairs, of whom— (1)two shall be representatives of the Federal Government;
 (2)one shall be a representative of a State; and (3)one shall be a Tribal representative.
				5.National fish, wildlife, and plants climate adaptation strategy
 (a)In generalThe Working Group shall adopt the National Strategy to protect, manage, and conserve fish, wildlife, and plants to maintain the inherent resilience and adaptability of fish, wildlife, and plants to withstand the ongoing and expected effects of extreme weather and climate change.
 (b)Review and revisionNot later than 1 year after each release of the assessment required under section 106 of the Global Change Research Act of 1990 (15 U.S.C. 2936), the Working Group shall—
 (1)use sound science to review and revise the National Strategy to incorporate— (A)new information regarding the ongoing and expected effects of climate change on fish, wildlife, and plants; and
 (B)advances in the development of fish, wildlife, and plant adaptation strategies; and (2)in carrying out paragraph (1), provide public notice and opportunity for comment.
 (c)ContentsA revised National Strategy shall— (1)assess the vulnerability of fish, wildlife, and plants to climate change, including short-term, medium-term, long-term, and cumulative impacts;
 (2)describe current, observation, and monitoring activities at the Federal, State, Tribal, and local levels relating to the ongoing and expected effects of climate change on fish, wildlife, and plants;
 (3)identify and prioritize research and data needs; (4)identify fish, wildlife, and plants likely to have the greatest need for protection, restoration, and conservation due to the ongoing and expanding effects of extreme weather and climate change;
 (5)include specific protocols for integrating fish, wildlife, and plant adaptation strategies and activities into the conservation and management of natural resources by Federal agencies to ensure consistency across agency jurisdictions;
 (6)identify opportunities for maintaining, restoring, or enhancing fish, wildlife, and plants to reduce the risks of extreme weather and climate change on other vulnerable sectors of society;
 (7)identify Federal policies and actions that may reduce resilience and increase the vulnerability of fish, wildlife, and plants to extreme weather and climate change;
 (8)include specific actions that Federal agencies shall take to protect, conserve, and manage fish, wildlife, and plants to maintain the inherent resilience and adaptability of fish, wildlife, and plants to withstand, adjust to, or recover from the ongoing and expected effects of climate change, including a timeline to implement those actions;
 (9)include specific mechanisms for ensuring communication and coordination— (A)among Federal agencies; and
 (B)between Federal agencies and State agencies, territories of the United States, Indian Tribes, private landowners, conservation organizations, and other countries that share jurisdiction over fish, wildlife, and plants with the United States;
 (10)include specific actions to develop and implement coordinated fish, wildlife, and plants inventory and monitoring protocols through interagency coordination and collaboration with States and local governments, Indian Tribes, and private organizations; and
 (11)include procedures for guiding the development of detailed strategy implementation plans required under section 7.
				(d)Implementation
 (1)In generalConsistent with other laws and Federal trust responsibilities concerning Indian land or rights of Indians under treaties with the United States, each Federal agency shall integrate the elements of the National Strategy that relate to conservation, management, and protection of fish, wildlife, and plants into agency plans, environmental reviews, and programs.
 (2)Public reportThe Working Group shall, on a biannual basis, between revisions to the National Strategy, make available to the public a report documenting any actions implementing the Strategy.
 (3)CoordinationThe Working Group shall coordinate the implementation of the National Strategy with Federal agencies not represented on the Working Group to achieve the policy of the United States described in section 2(c).
				6.Fish, wildlife, and plants adaptation science and information
			(a)National climate change and wildlife science center
 (1)AuthorizationThe Secretary of the Interior, in collaboration with the States, Indian Tribes, and other partner organizations, shall establish a National Climate Change and Wildlife Science Center.
 (2)Duties of centerThe Center shall assess and develop scientific information, tools, strategies, and techniques to support the Working Group, Federal and State agencies, Tribes, regionally based science and conservation centers, regional coordinating entities, and other interested parties in addressing the effects of extreme weather and climate change on fish, wildlife, and plants.
 (3)General authority to enter into contracts, grants, and cooperative agreementsThe Secretary may enter into contracts, grants, or cooperative agreements with State agencies, State cooperative extension services, institutions of higher education, other research or educational institutions and organizations, Tribal organizations, Federal and private agencies and organizations, individuals, and any other contractor or recipient, to further the duties under paragraph (2) without regard to—
 (A)any requirements for competition; (B)section 6101 of title 41, United States Code; or
 (C)subsections (a) and (b) of section 3324 of title 31, United States Code. (b)Advisory committee on climate change and natural resource sciences (1)In generalNot later than 180 days after the date of enactment of this Act, and pursuant to the Federal Advisory Committee Act (5 U.S.C. App.), the Secretary of the Interior shall establish an Advisory Committee on Climate Change and Natural Resource Sciences.
 (2)MembershipThe Committee shall be comprised of 25 members who— (A)represent—
 (i)Federal agencies; (ii)State, local, and Tribal Governments;
 (iii)nongovernmental organizations; (iv)academic institutions; and
 (v)the private sector; and (B)have expertise in—
 (i)biology (including fish, wildlife, plant, aquatic, coastal, and marine biology); (ii)ecology;
 (iii)climate change (including, where applicable, ocean acidification, drought, flooding, and wildfire); and
 (iv)other relevant scientific disciplines. (3)ChairThe Secretary of the Interior shall appoint a Committee Chair from among the members of the Committee.
 (4)DutiesThe Committee shall— (A)advise the Working Group on the state of the science regarding—
 (i)the ongoing and expected effects of extreme weather and climate change on fish, wildlife, and plants; and
 (ii)scientific strategies and mechanisms for fish, wildlife, and plant adaptation; (B)identify and recommend priorities for ongoing research needs on the issues described in subparagraph (A) to inform the research priorities of the Center described in subsection (a) and other Federal climate science institutions; and
 (C)review and comment on each revised National Strategy before that National Strategy is finalized. (5)CollaborationThe Committee shall collaborate with climate change and fish, wildlife, and plant research entities in other Federal agencies and departments.
 (6)Availability to publicThe advice and recommendations of the Committee shall be made available to the public. 7.Strategy implementation plan (a)DevelopmentNot later than 1 year after the date of enactment of this Act and not later than 1 year after the date of each revision of the National Strategy, the Working Group shall—
 (1)complete a strategy implementation plan; (2)provide opportunities for public review and comment on the plan; and
 (3)submit the plan to the President for approval. (b)RequirementsThe strategy implementation plan shall—
 (1)identify and prioritize specific conservation and management strategies and actions that address the ongoing and expected effects of extreme weather and climate change on fish, wildlife, and plants, including—
 (A)protection, management, and conservation of terrestrial, marine, estuarine, and freshwater habitats and ecosystems;
 (B)establishment of terrestrial, marine, estuarine, and freshwater habitat connectivity corridors; (C)restoration and conservation of ecological processes;
 (D)protection of a broad diversity of species of fish, wildlife, and plant populations; and (E)protection of fish, wildlife, and plant health, recognizing that climate can alter the distribution and ecology of parasites, pathogens, and vectors;
 (2)establish methods— (A)to assess the effectiveness of strategies and conservation actions implemented by the agencies to protect, manage, and conserve fish, wildlife, and plants; and
 (B)to update those strategies and actions to respond to new information and changing conditions; (3)describe current and proposed mechanisms to enhance cooperation and coordination of fish, wildlife, and plant adaptation efforts with other Federal agencies, State and local governments, Indian Tribes, and nongovernmental stakeholders;
 (4)include written guidance to resource managers; and (5)identify and assess data and information gaps necessary to develop fish, wildlife, and plant adaptation plans and strategies.
				(c)Implementation
 (1)In generalOn approval by the President, each Federal agency shall, consistent with existing authority, implement the strategy implementation plan under subsection (a)(1) through existing and new plans, policies, programs, activities, and actions.
 (2)Consideration of effectsTo the maximum extent practicable and consistent with existing authority, fish, wildlife, and plant conservation and management decisions made by each Federal agency shall consider and promote resilience to the ongoing and expected effects of extreme weather and climate change.
 (d)Revision and reviewNot later than 1 year after the National Strategy is revised under section 5(b), the Working Group shall review and revise the strategy implementation plan under subsection (a)(1) to incorporate the best available science, including advice and information pursuant to section 6 and other information, regarding the ongoing and expected effects of climate change on fish, wildlife, and plants.
			8.State fish, wildlife, and plants adaptation plans
 (a)RequirementTo be eligible to receive funds pursuant to subsection (d), not later than 1 year after the date of enactment of this Act and not later than 1 year after the date of each revision of the National Strategy, each State shall prepare and submit to the Secretary of the Interior and the Secretary of Commerce, a State fish, wildlife, and plant adaptation plan detailing current and future efforts of the State to address the ongoing and expected effects of climate change on fish, wildlife, and plants and coastal areas within the jurisdiction of the State.
 (b)Review or approvalThe Secretary of the Interior and the Secretary of Commerce shall— (1)review each State adaptation plan; and
 (2)approve a State adaptation plan if the plan— (A)meets the requirements of subsection (c); and
 (B)is consistent with the National Strategy. (c)ContentsA State adaptation plan shall—
 (1)meet the requirements described in section 7(b); (2)include the adaptation provisions of any State comprehensive wildlife conservation strategy (or State wildlife action plan) that has been—
 (A)submitted to the Director of the United States Fish and Wildlife Service; and (B)approved, or is pending approval, by the Director of the United States Fish and Wildlife Service;
 (3)include the adaptation provisions of a statewide assessment and strategy for forest resources required under section 2A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101a) that has been—
 (A)submitted to the Secretary of Agriculture; and (B)approved, or is pending approval, by the Secretary of Agriculture; and
 (4)include the adaptation provisions of a Coastal Zone Management Plan or a Coastal and Estuarine Land Conservation Program Plan that has been—
 (A)submitted to the Administrator of the National Oceanic and Atmospheric Administration; and (B)approved, or is pending approval, by the Administrator of the National Oceanic and Atmospheric Administration.
 (d)Distribution of funds to StatesAny funds made available pursuant to this Act shall be— (1)used to carry out activities in accordance with adaptation plans approved under this section; and
 (2)made available through— (A)the State and Tribal wildlife grant program under title I of division F of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2103); and
					(B)
 (i)the grant program under section 306 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455); (ii)the Coastal and Estuarine Land Conservation Program established under title II of the Department of Commerce and Related Agencies Appropriations Act, 2002 (16 U.S.C. 1456d); and
 (iii)programs established under the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.).
 (e)Public inputIn developing an adaptation plan, a State shall solicit and consider input from the public and independent scientists.
 (f)Coordination with other plansA State adaptation plan shall, where appropriate, integrate the goals and measures set forth in other climate adaptation, hazard mitigation, and fish, wildlife, and plant conservation strategies and plans.
 (g)UpdatesEach State adaptation plan shall be updated at least every 4 years. 